
	

114 HR 1692 IH: Safety, Efficiency, and Accountability in Transportation Projects Through Public Inspection Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1692
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Ms. Edwards (for herself and Ms. Norton) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require public employees to perform the inspection of State and local surface transportation
			 projects, and related essential public functions, to ensure public safety,
			 the cost-effective use of transportation funding, and timely project
			 delivery.
	
	
 1.Short titleThis Act may be cited as the Safety, Efficiency, and Accountability in Transportation Projects Through Public Inspection Act of 2015.
 2.Public inspectionPublic employees shall carry out the construction inspection functions for all surface transportation projects receiving Federal funding.
 3.DefinitionsIn this Act, the following definitions apply: (1)Construction inspection functionsThe term construction inspection functions means construction engineering, contract administration, quality control inspection, materials testing, and resident engineer and assistant resident engineer functions.
 (2)Public employeeThe term public employee means an employee of a Federal, State, or local government. (3)Surface transportation projectThe term surface transportation project means a project receiving assistance under title 23, United States Code, a capital project (as defined in section 5302 of title 49, United States Code), and any other project related to surface transportation that the Secretary of Transportation determines appropriate.
			
